486 S.W.2d 573 (1972)
Romas HARRIS, Appellant,
v.
The STATE of Texas, Appellee.
No. 46194.
Court of Criminal Appeals of Texas.
November 15, 1972.
*574 Phillip E. Hosey, Galveston (on appeal only), for appellant.
Jules Damiani, Jr., Dist. Atty., Norman Stevens, Asst. Dist. Atty., Galveston, Jim D. Vollers, State's Atty., and Robert A. Huttash, Asst. State's Atty., Austin, for the State.

OPINION
ROBERTS, Judge.
This is an appeal from a conviction for the offense of burglary with intent to commit theft. Trial was before a jury and punishment was assessed at three years' confinement.
The court-appointed attorney representing appellant has filed a brief, stating that the appeal is frivolous and wholly without merit.[1] However, one ground of error is alleged. Appellant contends that he was forced into an economic situation which necessitated the commission of the crime of burglary. No pertinent authority is cited by appellant. Economic necessity is no justification for a positive criminal offense.
Appellant, in a pro se brief, again raises this same ground of error. No reference is made to the record, nor any authorities cited. The brief is not in accordance with Article 40.09, Vernon's Ann.C.C.P., and nothing is presented for review. Appellant also seeks, by way of a writ of habeas corpus, a reduction in bail. He alleges that the amount set, $7,500, is excessive and unusual. We disagree.
The judgment is affirmed.
NOTES
[1]  The record reflects that a copy of appellant's brief has been delivered to him, in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969).